Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 26,27,32,39,40,50 are rejected under 35 U.S.C. 103 as being unpatentable over Kodukula et al. (USPN 8826013B1) in view of Fulop et al. (USPN 20120311117A1) in further view of Gehrmann (USPN 20140189339A1).
As per claims 26,39,50, Kodukula et al. discloses a server device (column 7, line 67 – column 8, line 5 – the server device is the one or more server computers), comprising: processing circuitry (column 2, lines 36-38 – processor); and at least one storage device including instructions embodied thereon (column 2, lines 27-36 – computer-readable storage medium storing computer-readable program code for performing the function of a component), wherein the instructions, which when executed by the processing circuitry, configure the processing circuitry to perform operations of a reset operation, the operations to: define a reset state (column 5, lines 19-22 – virtual machine boots up and initializes from a reset state (e.g., from a power down, restart, etc.); cause a check of a secure virtual resource (SVR) of the server device, while in the 
	Kodukula et al. fails to explicitly state a soft reset state.
	Kodukula et al. does disclose a reset state in column 5, lines 19-22.
	Fulop et al. discloses a soft reset state in paragraph 0106 – reboot the virtual machine (soft reset).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the soft reset of Fulop et al. with the reset state of Kodukula et al. A person of ordinary skill in the art would have been motivated to make the modification because a soft reset state is used to reboot a virtual machine, as disclosed in paragraph 0106. 
	Kodukula et al. and Fulop et al. fail to explicitly state transition from the soft reset state in response to an event.
Kodukula et al. does disclose a reset state in column 5, lines 19-22 and operating in an operational state after the reset state as well as the virtual machine comprising an operating system in column 4, lines 3-11. Fulop et al. does disclose a soft reset state in paragraph 0106 – reboot the virtual machine (soft reset)
Gehrmann discloses transition from the soft reset state in response to an event in paragraph 0092 – soft reboot is terminated by handing over execution to the OS.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the reset state and opening in 

As per claims 27,40, Kodukula et al. and Fulop et al. fail to explicitly state wherein the instructions to define the soft reset state include instructions, which when executed by the processing circuitry, cause the processing circuitry to detect a condition and set a parameter value based on the condition.
Kodukula et al. does disclose a reset state in column 5, lines 19-22 and operating in an operational state after the reset state as well as the virtual machine comprising an operating system in column 4, lines 3-11. Fulop et al. does disclose a soft reset state in paragraph 0106 – reboot the virtual machine (soft reset)
	Gehrmann discloses the instructions to define the soft reset state include instructions, which when executed by the processing circuitry, cause the processing circuitry to detect a condition and set a parameter value based on the condition in paragraphs 0075 – a security critical function is required and the system initiates a soft reboot; 0082 – mode state register indicates protected mode.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the reset state and opening in an operational state after the reset state and the soft reset of Fulop et al. with security critical function is required and a mode state register is set of Gehrmann. A person of 

As per claim 32, Kodukula et al. discloses further comprising instructions, which when executed by the processing circuitry, cause the processing circuitry to operate using client- directed instructions (column 3, lines 35-column 4, line 2 – the customer computer accessing the virtual machine and its contents including unlocking encrypted file systems from the central key management server and column 8, lines 6-31 – customers accessing encrypted storage portion by way of the key management server)

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: ‘means for defining’ in claim 50; ‘means for causing’ in claim 50; ‘means for transitioning’ in claim 50.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the 

Claim Objections
Claims 35,47 is objected to because of the following informalities: Claim 35 discloses the limitation ‘cause the processing circuitry to check the SVR of the server device at a client service during the soft reset state’. The Examiner is wondering if the limitation should state ‘by a client service’.  Appropriate correction is required.
Claims 28-31,33-38,41-49 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Kodukula et al., Fulop et al., Gehrmann do not teach or suggest in combination with other references the objected claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yolanda L Wilson whose telephone number is (571)272-3653. The examiner can normally be reached M-F (7:30 am - 4 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 571-272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Yolanda L Wilson/Primary Examiner, Art Unit 2113